Citation Nr: 0032819	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  92-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
June 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

The issues of entitlement to increased ratings for right and 
left knee disabilities are addressed in the decision below.  
The issue of entitlement to service connection for a 
bilateral hip disorder is addressed in the REMAND following 
the ORDER in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee disability is currently 
manifested by recent clinical findings of pain, weakness, 
stiffness, recurrent subluxation, swelling, inflammation, 
instability, extension limited to 5 degrees, limited motion 
due to pain, x-ray evidence of significant degenerative 
changes, and an absent patella; the veteran relies on 
crutches for ambulating.  

3.  The veteran's left knee disability is currently 
manifested by recent clinical findings of pain, weakness, 
stiffness, recurrent subluxation, swelling, inflammation, 
instability, extension limited to 5 degrees, limited motion 
due to pain, x-ray evidence of degenerative changes; the 
veteran relies on crutches to ambulate.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for a right knee disability have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5257 (2000).

2.  The schedular criteria for a separate 10 percent rating 
for a right knee disability, based on degenerative changes 
and painful, limited motion, have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Codes 5003, 5261 (2000); VAOPGCPREC 23-
97.

3.  The schedular criteria for a rating in excess of 30 
percent for a left knee disability have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5257 (2000).

4.  The schedular criteria for a separate 10 percent rating 
for a left knee disability, based on degenerative changes and 
painful, limited motion, have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Codes 5003, 5261 (2000); VAOPGCPREC 23-
97.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal was previously before the Board and remanded in 
November 1993, January 1996, and June 1999, for further 
development.  The requested development has been completed, 
and the case is now ready for appellate review.  

Initially, the Board notes that during the pendency of this 
appeal, in a January 1997 rating decision, the RO increased 
the disability ratings for the veteran's right and left knee 
disabilities from 20 percent to 30 percent disabling, 
effective February 1989.  However, as the veteran has not 
been granted the maximum benefits allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
those issues has not been abrogated and the Board will 
proceed with this appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing facts pertinent to his claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that in evaluating disabilities of the 
musculoskeletal system, as in the present case, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A brief review of the history of the veteran's bilateral knee 
disability reveals that in a July 1977 rating decision, the 
veteran was granted service connection for chondromalacia of 
the right knee, and chondromalacia of the left knee, and a 10 
percent evaluation was assigned for each knee, effective from 
July 1977.  That decision was based on evidence that included 
the veteran's service medical records, which reflected a 
history of a bilateral knee injury dating back to 1959.  
Subsequent to service separation, the veteran underwent 
surgeries on his right knee in December 1988 and December 
1986, and on his left knee in January 1984 and December 1986.  
The veteran was assigned temporary total ratings for periods 
of convalescence from those surgeries.  In a February 1988 
rating decision, the veteran was awarded a temporary total 
rating for his knee disabilities, but otherwise, the 10 
percent evaluation for each knee remained in effect.  The 
veteran disagreed with that decision, and intiated this 
appeal.

In January 1990, the RO determined that a 20 percent 
evaluation was warranted for each of the veteran's knees, 
effective from February 1989.  That decision was based on 
evidence that included findings in a December 1989 VA 
examination report, which reflected a diagnosis of 
symptomatic post-operative right and left knee, with 
chondromalacia and limitation of motion.  

The 20 percent evaluation remained in effect until the 
January 1997 rating decision, referenced earlier in this 
decision, which increased the disability rating for each of 
the veteran's knees to 30 percent, effective from February 
1989.  That decision was based, in part, on findings in a 
March 1996 VA examination report, which reflected severe 
symptomatology in the veteran's knees.  The 30 percent 
evaluation assigned to each knee is currently in effect. 

The RO assigned a 30 percent rating for the veteran's right 
and left knee disabilities pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which prescribes a 30 percent rating 
for severe impairment of the knee, including subluxation and 
lateral instability.  A 30 percent rating is the highest 
evaluation available under that diagnostic code provision, 
thus, the Board will consider the veteran's knee disabilities 
under other related diagnostic code provisions.  See 
38 C.F.R. § 4.20.  In that regard, a 40 percent evaluation 
may be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5256, if there is evidence of knee ankylosis in flexion 
between 10 and 20 degrees.  Additionally, a 40 percent 
evaluation may be assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, if there is evidence of leg extension 
limited to 30 degrees.  Finally, a 40 percent evaluation is 
assignable under 38 C.F.R. § 4.71a, Diagnostic Code 5262, if 
there is evidence of impairment of the tibia and fibula, 
nonunion, with loose motion, requiring a brace.  

In October 1995, the veteran testified at a BVA hearing 
regarding the nature of his knee disabilities.  He placed 
particular emphasis on the pain that he experiences in his 
knees.  Additionally, in March 1999, the veteran testified at 
a hearing before the undersigned Veterans Law Judge.  The 
veteran appeared at that hearing using Canadian crutches.  He 
testified that he used the crutches constantly.  He indicated 
that he had pain and arthritis in both knees, as well as 
instability and chondromalacia.  Additionally, the veteran 
stated that he had a "fever" in both knees, in that his 
knees would stay warm at night and were painful to the point 
where he would take pain pills.

A.  Right Knee

In a January 1994 VA examination, the veteran was diagnosed 
with post-operative right knee with patellectomy, 
chondromalacia, and degenerative joint disease, symptomatic.  
There was moderate hypertrophy of the right knee joint with a 
well-healed surgical scar.  Active range of motion was from 5 
degrees to 90 degrees, although he passively had full range 
of motion.  The veteran complained of pain on full motion, 
and there was crepitus in his knee.

In a March 1996 VA examination, the veteran was diagnosed 
with right patellectomy, with chronic recurrent pain of the 
right knee, and x-ray evidence of significant degenerative 
changes.  The examiner indicated that the knee was stable but 
that stress on the right knee reproduced the veteran's pain.  
There was crepitus with passive motion, and obvious deformity 
with the absence of the patella and hypertrophy of the bone.  
There was full range of motion, including extension to 180 
degrees and flexion past 130 degrees.  The veteran complained 
of pain in his knees severe enough to interfere with his 
ability to sleep. 

In a March 2000 independent medical opinion examination, the 
veteran was seen with complaints of popping sounds in his 
knees.  There was stiffness and soreness in both knees, and 
according to the veteran, these symptoms have been present 
since 1960.  The veteran's current symptoms included pain, 
weakness, stiffness, recurrent subluxation, swelling, 
inflammation, and instability.  The veteran indicated that he 
could not stand for an extended period of time, walk over two 
minutes, or sit for too long.  The veteran stated that a 
doctor had told him to elevate his legs when sitting.  The 
veteran described his symptoms as constant and excruciating, 
on a daily basis.  He stated that the symptoms would occur, 
and nothing alleviated his flare-ups.  The veteran reported 
that he had undergone six orthoscopic surgeries, and his 
right kneecap had been removed.  Examination revealed that 
the veteran required bilateral knee braces and crutches, due 
to pain and weakness in both knees.  The appearance of the 
knee joint was abnormal bilaterally, with swelling on the 
right and abnormal movement, instability, and weakness 
bilaterally.  There was no ankylosis present bilaterally.  
Active range of motion for the right knee was flexion to 124 
degrees with pain, and extension to 5 degrees with no pain.  
Pain and weakness affected the range of motion bilaterally.  
There was jerky flexion of both knees.  The veteran showed no 
constitutional signs of arthritis.  Posture was normal, but 
gait was abnormal with the veteran walking slow without 
assistive device.  The veteran complained that his legs would 
give out due to weakness.  He had bilateral leg weakness 
resulting in a limited function of standing and walking.  An 
x-ray of the right knee reflected an absent right patella. 
 
As noted earlier, the 30 percent rating currently assigned to 
the veteran's right knee disability is the highest rating 
allowable under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As 
such, the Board has considered whether a higher rating may be 
warranted under other related diagnostic code provisions, as 
described earlier in this decision.  Recent evidence of 
record, as noted in the March 2000 independent medical 
opinion, specifically indicates that there in no ankylosis of 
the knees.  Additionally, the remaining record is also 
negative for any evidence of ankylosis, and as such, there is 
no basis for a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  The Board notes that a 30 percent 
rating is also the highest rating available for limitation of 
knee flexion, and as such, there is no basis for a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Moreover, as the evidence of record does not reflect right 
knee extension limited to more than 20 degrees, so as to 
warrant a rating in excess of 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 for limited extension, there is 
no basis for a higher rating under those criteria.  The 
record is also negative for any evidence of impairment of the 
tibia and fibula, so as to warrant a higher rating under 
38 C.F.R. § 4.71a Diagnostic Code 5262.  

The veteran's right knee symptomatology includes subjective 
complaints of pain, as well as objective findings of 
weakness, stiffness, recurrent subluxation, instability, 
swelling, and inflammation.  The Board notes that the veteran 
has presented credible testimony that he experiences pain in 
the knee, which has resulted in functional loss.  The Board 
also notes that the veteran relies upon the use of Canadian 
crutches to ambulate.  However, the Board finds that such 
pain is already contemplated in assignment of a 30 percent 
evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 4.59; 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, are inapplicable to ratings 
under Diagnostic Code 5257 because DC 5257 is not predicated 
on loss of range of motion); see also DeLuca, 8 Vet. App. at 
206-7.  

The March 1996 VA examination report revealed x-ray findings 
of significant degenerative changes.  In light of those 
findings, as well as the veteran's complaints of pain on 
motion, the Board has considered whether the veteran may be 
entitled to a separate rating for arthritis.  

In this regard, the VA Office of General Counsel has held 
that for a knee disability rated under Diagnostic Code 5257 
to warrant a separate rating for arthritis based on x-ray 
findings and limitation of motion, there must be limited 
motion that at least meets the criteria for a zero percent 
rating under Diagnostic Codes 5260 or 5261.  VAOPGCPREC 9-98; 
VAOPGCPREC 23-97; see also 38 C.F.R. § 4.59; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  In other words, in 
addition to evidence of arthritis, there must be flexion 
limited to 60 degrees (Diagnostic Code 5260) or extension 
limited to 5 degrees (Diagnostic Code 5261) in order to 
constitute an additional disability for which a rating may be 
assigned.  In the present case, the veteran's right knee does 
not manifest flexion limited to 60 degrees, but there is 
recent evidence of right knee extension limited to 5 degrees, 
which is equivalent to a zero percent rating under Diagnostic 
Code 5261.  Additionally, there is x-ray evidence of 
significant degenerative changes.  As such, the Board finds 
that the veteran is entitled to a separate rating 10 percent 
rating for arthritis, as contemplated in VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The Board finds that this additional separate rating 
contemplates the veteran's complaints of functional pain, and 
the x-ray evidence of degenerative changes.  The Board does 
not find that a rating in excess of 10 percent is warranted, 
because for the most part, the symptoms attributable to the 
veteran's right knee disability are contemplated in the 
currently assigned 30 percent rating, as discussed above.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

B.  Left Knee

A review of the more recent medical evidence attributable to 
the veteran's left knee disability reveals the following.  In 
a January 1994 VA examination, the veteran was diagnosed with 
post-operative left knee with chondromalacia and degenerative 
joint disease, symptomatic.  The examiner indicated that the 
knee appeared grossly normal in size and shape.  Active range 
of motion was from 0 to 120 degrees, although there was full 
range of passive motion.  The veteran's left knee manifested 
severe crepitus with motion, and he complained of pain with 
movement beyond 90 degrees of motion.  There was no 
instability of the left knee present.

In a March 1996 VA examination, the veteran was diagnosed 
with chronic recurrent pain of the left knee with x-ray 
evidence of degenerative changes.  Additionally, the examiner 
indicated that there was some swelling of the left knee, as 
well as prominent crepitus with passive motion of the knee.  
There was also joint line tenderness, although the knee was 
stable in all directions.  There was full range of motion, 
including extension to 180 degrees and flexion past 130 
degrees.  

In March 2000, an independent medical opinion examination was 
performed.  Many of the findings in that examination were 
attributable to both knees, and are set forth in the 
discussion above for the right knee.  Nevertheless, the Board 
will restate those findings here, with an emphasis on the 
left knee findings.  The veteran complained of popping sounds 
in his knees.  There was stiffness and soreness in both 
knees, and the veteran indicated that these symptoms had been 
present since 1960.  His current symptoms included pain, 
weakness, stiffness, recurrent subluxation, swelling, 
inflammation, and instability.  The veteran indicated that he 
could not stand for an extended period of time, walk over two 
minutes, or sit for too long.  The veteran stated that a 
doctor had told him to elevate his legs when sitting.  The 
veteran described his symptoms as constant and excruciating, 
on a daily basis.  He stated that the symptoms would occur, 
and nothing alleviated his flare-ups.  The veteran reported 
that he had undergone six orthoscopic surgeries, and his 
right kneecap had been removed.  Examination revealed that 
the veteran required bilateral knee braces and crutches, due 
to pain and weakness in both knees.  The appearance of the 
knee joint was abnormal bilaterally, with swelling on the 
right and abnormal movement, instability, and weakness 
bilaterally.  There was no ankylosis present bilaterally.  
Left knee active range of motion was flexion to 134 with no 
pain, and extension to 5 degrees with no pain.  Pain and 
weakness affected the range of motion bilaterally.  There was 
jerky flexion of both knees.  The veteran showed no 
constitutional signs of arthritis.  Posture was normal, but 
gait was abnormal with the veteran walking slow without 
assistive device.  The veteran complained that his legs would 
give out due to weakness.  He had bilateral leg weakness 
resulting in a limited function of standing and walking.  An 
x-ray of the left knee reflected degenerative change 
involving the left femoral patella joint space and the medial 
left femoral tibial joint space.  There was no evidence of 
acute bone abnormality.

The analysis for the veteran's left knee disability is 
similar to that of the right knee disability.  As already 
indicated, the current 30 percent rating assigned to the 
veteran's left knee disability is the highest rating 
allowable under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Further, considering the veteran's left knee disability under 
other related diagnostic code provisions, the record is 
devoid of any evidence of ankylosis (Diagnostic Code 5256), 
leg extension limited to 30 degrees (Diagnostic Code 5261), 
or impairment of the tibia and fibula (Diagnostic Code 5262), 
so as to warrant a higher evaluation under related diagnostic 
code provisions. 

The Board acknowledges the veteran's complaints of pain in 
the knee, which sometimes results in functional loss.  
However, the Board finds that such pain is already 
contemplated in assignment of a 30 percent evaluation under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.59; Johnson, 9 Vet. 
App. at 11 (1996) (38 C.F.R. §§ 4.40 and 4.45, with respect 
to pain, are inapplicable to ratings under Diagnostic Code 
5257 because DC 5257 is not predicated on loss of range of 
motion); see also DeLuca, 8 Vet. App. at 206-7.  

Furthermore, the Board notes that the March 1996 VA 
examination contains x-ray evidence of degenerative changes 
in the left knee, and the recent March 2000 examination also 
reveals x-ray evidence of degenerative changes.  Moreover, as 
the March 2000 examination noted left extension to 5 degrees, 
the Board finds that the requirements for a separate 10 
percent evaluation for degenerative arthritis and pain on 
motion, have been met.  VAOPGCPREC 9-98; VAOPGCPREC 23-97; 
see also 38 C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  The Board finds that this additional 
separate rating contemplates the veteran's complaints of 
functional pain, and the x-ray evidence of degenerative 
changes.  The Board does not find that a rating in excess of 
10 percent is warranted, because for the most part, the 
symptoms attributable to the veteran's left knee disability 
are contemplated in the currently assigned 30 percent rating, 
as discussed above.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

C.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's right 
and left knee disabilities and their effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  As noted above, the functional 
impairment which can be attributed to pain or weakness has 
also been considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, 8 Vet. App. at 206, along with all other pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, the 
current medical evidence, as previously discussed, is 
consistent with a 30 percent evaluation for each knee, rated 
under Diagnostic Code 5257, and an additional 10 percent for 
each knee based on Diagnostic Code 5003.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  Furthermore, 
finds no evidence in the record that the schedular criteria 
are inadequate to evaluate the veteran's disabilities, and 
there is no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria for a rating in excess of 30 percent 
for a right knee disability have not been met, and to this 
extent, the appeal is denied. 

Subject to the rules and regulations governing awards of 
monetary benefits, the criteria for a separate (additional) 
10 percent rating for a right knee disability manifested by 
degenerative arthritis and functional pain, have been met, 
and to this extent the appeal is awarded.

The schedular criteria for a rating in excess of 30 percent 
for a left knee disability have not been met, and to this 
extent, the appeal is denied.

Subject to the rules and regulations governing awards of 
monetary benefits, the criteria for a separate (additional) 
10 percent rating for a left knee disability manifested by 
degenerative arthritis and functional pain, have been met, 
and to this extent the appeal is awarded.



REMAND

The veteran is claiming entitlement to service connection for 
a bilateral hip disorder, as secondary to his service-
connected disabilities.  In a recent March 2000 examination, 
it was determined that the veteran's bilateral hip disorder 
was caused by neurogenic weakness, unrelated to the knees or 
spine disorders, and that those later disorders had not 
resulted in any additional impairment to the hips.  

However, the Board notes that during the pendency of this 
appeal, the law for establishing claims for service 
connection was amended to remove the former well-grounded 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In light of 
the amended law, which is more favorable to the veteran than 
the prior law, the Board finds that the veteran must be 
afforded an opportunity to have his claim considered under 
the new law.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991)(when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply). 

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 5103A(a).  As part of 
the duty to assist, the Secretary shall make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies to the 
Secretary, and authorizes the Secretary to obtain.  Pub. L. 
No. 106-475, § 5103A(b).  Additionally, in the case of a 
claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  Pub. L. No. 106-475, § 5103A(d)(1).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability, evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Pub. L. 
No. 106-475, § 5103A(d)(2).

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000, in regard to the veteran's 
claim for entitlement to service connection for a bilateral 
hip disorder.

The Board acknowledges that this issue has been remanded in 
the past.  However, in order to afford the veteran the 
benefit of the new law, this matter is REMANDED to the RO for 
the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to ensure compliance with the 
Veterans Claims 
Assistance Act of 2000.  The veteran and his representative 
are free to submit additional evidence and argument in 
support of the issue on appeal.  



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



